Citation Nr: 0412561	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  94-44 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected status post resection medial 
synovial plica with chondromalacia of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hypertension from December 19, 1990 
to June 20, 1993.

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected hypertension from June 21, 1993 to August 
9, 2001.

4.  Entitlement to a rating in excess of 40 percent for the 
service-connected hypertension from August 10, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1988 to December 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In the September 1992 rating decision, the RO granted an 
increased rating to 20 percent for the service-connected 
status post resection medial synovial plica with 
chondromalacia of the left knee, effective on December 19, 
1990, the effective date of service connection.  Also, the RO 
granted service connection for hypertension and assigned an 
initial rating of 10 percent, effective from December 19, 
1990, the effective date of service connection.  

The veteran appealed the initial ratings assigned for the 
hypertension, as well as the left knee disability.  A 
Statement of the Case as to these issues was issued in 
September 1994, and the veteran perfected his appeal with a 
VA Form 9 in October 1994, indicating that he was appealing 
the issue of increased rating for blood pressure.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1994.  A transcript of his 
testimony has been associated with the claims file.

Although the veteran indicated on his VA Form 9 that he was 
appealing the increased rating for blood pressure, the RO 
nonetheless included the left knee disability as one of the 
issues on appeal at the December 1994 personal hearing, and 
it was subsequently included on the December 1995 
Supplemental Statement of the Case.  

Then, in a December 1995 rating decision, the rating for the 
service-connected hypertension was increased to 20 percent, 
effective from June 21, 1993.  The veteran's appeal 
continued.  Then, in a March 2002 rating decision, the rating 
for the service-connected hypertension was again increased to 
40 percent, effective from August 10, 2001.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In August 2001, May 2002 and August 2003, the RO provided the 
appellant with a development letter consistent with the 
notice requirements of the VCAA on the issue on appeal, as 
clarified by Quartuccio, supra.  


Left Knee Disability

The veteran was last examined by VA in December 2001.  The 
record also contains VA outpatient treatment reports from 
Muskogee VA Medical Center indicating that the veteran was 
examined in March 2002.  The veteran has indicated that he 
underwent arthroscopically assisted lateral retinacular 
release on the left knee subsequent to that examination.  

In light of the March 2002 surgery, the veteran should be 
reexamined to determine the current nature, extent and 
severity of the service-connected left knee disability.  A 
contemporaneous, comprehensive examination would materially 
assist in the adjudication of the claimant's appeal, and is 
mandated by the VCAA of 2000.

All pertinent treatment records should be obtained and 
associated with the claims file, including, but not limited 
to the surgical records from March 2002.  In this regard, the 
veteran states that he has undergone evaluation and treatment 
at the VA medical centers/outpatient clinics in Muskogee and 
Tulsa.


Hypertension

The veteran was last examined as to the disabling 
manifestations of the hypertension in December 2001.  A 
contemporaneous, comprehensive examination would materially 
assist in the adjudication of the claimant's appeal, and is 
mandated by the VCAA of 2000.

With regard to the issues of increased ratings for the 
service-connected hypertension, the Board notes that the 
regulations pertaining to the rating criteria for 
hypertension were amended during the pendency of this appeal, 
in 1998.  
The CAVC has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In order to preclude prejudice to the veteran's claim the RO 
should consider the both the old and the new rating criteria 
in connection with the veteran's claim for increased ratings 
for the service-connected hypertension prior to further 
appellate consideration.  See Bernard v. Brown, 4 Vet. App. 
384 (1993)

Finally, the Board notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, with regard to the 
service-connected hypertension, the RO granted an initial 10 
percent rating from December 19, 1990; a 20 percent rating 
from June 21, 1993; and a 40 percent rating from August 10, 
2001.  

In this regard, it is unclear whether the RO treated the 
veteran's claim as an appeal from the initial rating 
assigned.  Specifically, in the March 2002 rating decision, 
the RO assigned an effective date of August 10, 2001 as the 
effective date of the increased rating to 40 percent for the 
service connected hypertension based on the date of the 
reopened claim.  As such, the RO apparently did not realize 
that the claim of an increased rating had been on-going since 
the initial rating assigned in September 1992.  

It appears, therefore, that the RO did not find that staged 
ratings were warranted.  However, when the RO considers the 
veteran's claim, the actual issues in appellate status are as 
shown on the front page of this remand, and the RO should 
consider staged ratings.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
status post resection medial synovial 
plica with chondromalacia of the left 
knee and hypertension since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Muskogee and 
Tulsa medical centers/outpatient clinics 
and associate them with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and cardiovascular 
examinations of the veteran including on 
a fee basis if necessary for the purpose 
of ascertaining the current nature, 
extent and severity of the service-
connected status post resection medial 
synovial plica with chondromalacia of the 
left knee and hypertension respectively.

The claims file, copies of 38 C.F.R. 
§§ 4.71a (2003),and 4.104 (1997) and 
4.104 (2003),the previous and amended 
criteria for rating hypertension, and a 
separate copy of this remand must be made 
available to and reviewed by the 
pertinent examiner prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that each appropriate 
examiner address the provided rating 
criteria in assessing the nature and 
extent of severity of the service-
connected left knee disability and the 
service-connected hypertension.

Any opinions expressed by each examiner 
mist be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
increased ratings for the service-
connected status post resection medial 
synovial plica with chondromalacia of the 
left knee and the service-connected 
hypertension.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) 
(2003), the previous and amended criteria 
for rating cardiovascular diseases under 
38 C.F.R. § 4.104, and the assignment of 
"staged" ratings per Fenderson v. West, 
12 Vet. App. 119 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for initial 
increased evaluations, and may result in their denials.  
38 C.F.R. § 3.655 (2003); 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


